--------------------------------------------------------------------------------

Exhibit 10.2
 
AETHLON MEDICAL, INC.
NOTICE OF GRANT OF STOCK OPTION
 
Notice is hereby given of the following grant of an option to purchase shares of
the Common Stock of Aethlon Medical, Inc., a Nevada corporation (the “Company”):
  

 
Optionee:
Rodney S. Kenley            
Grant Date:
October 27, 2010             Exercise Price: $0.25 per share            
Number of Option Shares:
1,000,000            
Expiration Date:
October 27, 2020             Type of Option: Nonqualified Stock Option          
 
Vesting Schedule:
250,000 shall vest on October 27, 2011, 20,833 shall vest on a monthly
basis thereafter for thirty five months and 20,835 shall vest on October 27,
2014.
 

     
Optionee agrees to be bound by the terms of the Stock Option Agreement attached
hereto as Exhibit A.
 
No Employment or Service Contract.  Nothing in this Notice or in the attached
Stock Option Agreement shall confer upon Optionee any right to continue in
service in any capacity, including as an employee, for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining Optionee) or of
Optionee, which rights are hereby expressly reserved by each, to terminate
Optionee’s service and/or employment at any time for any reason, with or without
cause.
 
 
 

--------------------------------------------------------------------------------

 
 
Definitions.  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or the Company’s 2010 Stock Incentive Plan.
  

 
Aethlon Medical, Inc.
         
Dated as of:  October 27, 2010
By:
/s/ James A. Joyce       Name: James A. Joyce                   Chairman and
Chief Executive Officer                     OPTIONEE             By: /s/ Rodney
S. Kenley       Name: Rodney S. Kenley             Address:
1402 Pearson Road
Libertyville, IL 60048
 

 
 
ATTACHMENTS
Exhibit A - Stock Option Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
AETHLON MEDICAL, INC.
STOCK OPTION AGREEMENT


RECITALS


The Board of Directors of Aethlon Medical, Inc. (the “Company”), in a telephonic
Board Meeting held October 27, 2010, has deemed it fair and in the best interest
of the Company and its stockholders that the Company issue to Rodney S. Kenley
(the “Optionee”) an option to acquire an aggregate of 1,000,000 shares of
restricted Common Stock of the Company.
 
All capitalized terms in this Agreement not defined herein shall have the
meaning assigned to them in the attached Appendix or in the Company’s 2010 Stock
Incentive Plan (the “Plan”).


AGREEMENT


NOW, THEREFORE, it is hereby agreed as follows:
 
1.   Grant of Option.  The Company hereby grants to the Optionee, as of the
Grant Date, an option to purchase up to the number of Option Shares specified in
the Grant Notice.  The Option Shares shall be purchasable from time to time
during the option term specified in Paragraph 2 at the Exercise Price. Except as
otherwise provided herein, this option shall be subject to the terms and
conditions of the Plan.
 
2.   Option Term.  This option shall expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5.
 
3.   Limited Transferability. During Optionee’s lifetime, this option shall be
exercisable only by Optionee and shall not be assignable or transferable other
than by will or by the laws of descent and distribution following Optionee’s
death.
 
4.   Dates of Exercise.  This option shall become exercisable for the Option
Shares as specified in the Vesting Schedule.
 
5.   Cessation of Service. The exercise of this option shall be subject to the
provisions of Section 6.6 of the Plan with respect to exercise after Termination
of the Optionee; provided that, for the avoidance of doubt, no previously
unexercisable portion of this option shall become exercisable after such
Termination.
 
6.   Stockholder Rights. The holder of this option shall not have any rights as
a stockholder of the Company with respect to the Option Shares until such person
shall have exercised the option, paid the Exercise Price and become a holder of
record of the purchased shares.
 
 
1

--------------------------------------------------------------------------------

 
 
7.   Manner of Exercising Option.
 
(a)           In order to exercise this option with respect to all or any part
of the Option Shares for which this option is at the time exercisable, the
Optionee (or any other person or persons exercising the option) must take the
following actions:
 
(i)    Execute and deliver to the Company a written notice setting forth the
number of Option Shares for which the option is exercised;
 
(ii)    Pay the aggregate Exercise Price for the purchased shares in cash or in
one or more of the following forms:
 
(A)   by cancellation of indebtedness of the Company to the Optionee;
 
(B)    if approved by the Board, by surrender of shares that either: (1) have
been owned by the Optionee for more than one year and have been paid for within
the meaning of Rule 144 promulgated under the Securities Act (and, if such
shares were purchased from the Company by use of a promissory note, such note
has been fully paid with respect to such shares); or (2) were obtained by the
Optionee in the public market;
 
(C)   if approved by the Board, by waiver of compensation due or accrued to the
Optionee for services rendered;
 
(D)    with respect only to purchases upon exercise of an option, and provided
that a public market for the Company’s stock exists:
 
(1)    through a “same day sale” commitment from the Optionee and a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby the Optionee irrevocably elects to exercise the option
and to sell a portion of the shares so purchased to pay for the Exercise Price,
and whereby the FINRA Dealer irrevocably commits upon receipt of such shares to
forward the Exercise Price directly to the Company; or
 
(2)    through a “margin” commitment from the Optionee and an FINRA Dealer
whereby the Optionee irrevocably elects to exercise the option and to pledge the
Shares so purchased to the FINRA Dealer in a margin account as security for a
loan from the FINRA Dealer in the amount of the Exercise Price, and whereby the
FINRA Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; or


(E)    by any combination of the foregoing.  Except to the extent the sale and
remittance procedure is utilized in connection with the option exercise, payment
of the Exercise Price must accompany the written notice delivered to the Company
in connection with the option exercise;
 
2

--------------------------------------------------------------------------------

 
(iii)    Furnish to the Company appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option;
 
(iv)    Execute and deliver to the Company such written representations as may
be requested by the Company in order for it to comply with the applicable
requirements of federal and state securities laws; and
 
(v)    Make appropriate arrangements with the Company for the satisfaction of
all federal, state and local income and employment tax withholding requirements
applicable to the option exercise.


(b)    As soon as practical after the Exercise Date, the Company shall issue to
or on behalf of the Optionee (or any other person or persons exercising this
option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.
 
(c)    In no event may this option be exercised for any fractional shares.


8.   Compliance with Laws and Regulations.
 
(a)    The exercise of this option and the issuance of the Option Shares upon
such exercise shall be subject to compliance by the Company and the Optionee
with all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the OTC Bulletin Board, if applicable) on
which the Common Stock may be listed for trading (or quoted) at the time of such
exercise and issuance.
 
(b)    The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Common Stock pursuant to this option shall relieve the Company
of any liability with respect to the non-issuance or sale of the Common Stock as
to which such approval shall not have been obtained.  The Company, however,
shall use its best efforts to obtain all such approvals.


9.   Successors and Assigns.  Except to the extent otherwise provided in
Paragraph 3, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and the Optionee,
the Optionee’s assigns and the legal representatives, heirs and legatees of the
Optionee’s estate.
 
10.   Notices.  Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices.  Any notice required to be given or
delivered to the Optionee shall be in writing and addressed to the Optionee at
the address indicated below the Optionee’s signature line on the Grant
Notice.  All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.
 
11.   Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to the conflict-of-laws rules thereof.


 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of
October 27, 2010.
  

 
Aethlon Medical, Inc., a Nevada corporation
         
 
By:
/s/ James A. Joyce       James A. Joyce       Chairman and Chief Executive
Officer                     Optionee             By: /s/ Rodney S. Kenley      
Rodney S. Kenley              
 
 

 
 
4

--------------------------------------------------------------------------------

 
 
APPENDIX A


The following definitions shall be in effect under the Agreement:
  

  1.
Agreement shall mean this Stock Option Agreement.
        2.
Common Stock shall mean the Company’s common stock.
        3.
Exercise Date shall mean the date on which the option shall have been exercised
in accordance with Paragraph 7 of the Agreement.
        4.
Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.
        5.
Expiration Date shall mean the date on which the option expires as specified in
the Grant Notice.
        6.
Grant Date shall mean the date of grant of the option as specified in the Grant
Notice.
        7.
Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.
        8.
Option Shares shall mean the number of shares of Common Stock subject to the
option.
        9.
Vesting Schedule shall mean the vesting schedule specified in the Grant Notice
pursuant to which the Option Shares shall become exercisable.

 
 
 
5

--------------------------------------------------------------------------------